Case 2:20-cv-02358-APG-EJY Document 1-2 Filed 12/31/20 Page 1 of 6
                                                        Electronically Filed
                                                        11/25/2020 4:29 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-20-825488-C
                                                               Department 6




                        Case Number: A-20-825488-C
Case 2:20-cv-02358-APG-EJY Document 1-2 Filed 12/31/20 Page 2 of 6
Case 2:20-cv-02358-APG-EJY Document 1-2 Filed 12/31/20 Page 3 of 6
Case 2:20-cv-02358-APG-EJY Document 1-2 Filed 12/31/20 Page 4 of 6
Case 2:20-cv-02358-APG-EJY Document 1-2 Filed 12/31/20 Page 5 of 6
Case 2:20-cv-02358-APG-EJY Document 1-2 Filed 12/31/20 Page 6 of 6
